Exhibit 10.1

LOGO [g185602snap0002.gif]

May 10, 2011

[Name of Executive]

[Address]

Dear [Executive name]:

This Agreement (“Agreement”) is being provided to you by Evergreen Solar, Inc.
(“Evergreen Solar”) for your review and, should you accept the same, your
signature and agreement. The purpose of this Agreement is to provide an
incentive for you to continue your employment with Evergreen Solar by offering
to you certain severance pay and benefits should your employment be terminated
without cause, subject to the conditions set forth below.

Please review this Agreement carefully and, assuming that the terms and
conditions are acceptable, sign the same and return it to Gary Pollard in Human
Resources.

1. Employment. During the period of your continued employment, you shall perform
such services and discharge such duties and responsibilities as may be assigned
to you from time to time by Evergreen Solar. You shall continue to devote your
full time, energy and best efforts in the performance of your services for
Evergreen Solar. Nothing herein shall change the at-will nature of your
employment with Evergreen Solar, and except as expressly provided herein, in the
event of the termination of your employment by Evergreen Solar for any reason,
you shall not be eligible for any compensation or benefits beyond the date of
termination.

2. Eligible Severance Pay and Benefits.

(a) If Evergreen Solar terminates your employment without Cause (as defined
below) then you will be eligible to receive severance and benefits as described
below As a condition of your receipt of the severance pay and benefits described
in (b) below, you will be required to sign a separation agreement and release of
claims (in a form acceptable to Evergreen Solar, which shall include, among
other provisions, a complete release of claims, reaffirmation of your
obligations under the Evergreen Solar Assignment of Invention, Non-Disclosure
and Noncompetition Agreement previously signed by you, and covenants by you of
cooperation, confidentiality and non-disparagement). Cause shall be defined as
follows: “Cause” is determined by the Company in its reasonable judgment, and
can include, but is not limited to, (i) an act or omission by the employee that
may have an adverse effect on the Company’s business or on the employee’s
ability to perform services for the Company, including, without limitation, the
commission of any crime (other than ordinary traffic violations); or
(ii) misconduct or neglect of duties by the employee in connection with the
business or affairs of the

138 Bartlett Street            Marlboro, MA 01752 USA            +1 508.357.2221
– tel            +1 508.229.0747 – fax            www.evergreensolar.com



--------------------------------------------------------------------------------

May 10, 2011

Page 2

Company, including, but not limited to, misappropriation of Company assets, or
failure to perform reasonable assigned duties.

(b) The Severance Pay and Benefits shall include the following: Commencing on
the date of your termination of your employment (the “Separation Date” and for
X* months following (the “Transition Period”): (i) continuation of your
bi-weekly base salary in accordance with Evergreen’s normal practices, and
subject to all ordinary payroll taxes and withholdings; (ii) upon completion of
the appropriate forms, and to the extent permitted by the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), and to the same
extent that such insurance is provided to persons employed by Evergreen Solar.
continuation of your participation in Evergreen Solar’s group medical and dental
insurance plans, subject to your payment of the employee premium contributions
to such insurance, which shall be deducted from any Severance Pay)

Further, subject to your demonstrating that you are making a good faith effort
to find employment or any other compensable engagement during the Transition
Period, in the event that you do not become employed or engaged by a third party
by the end of the Transition Period, your Bi-Weekly Payment and employer subsidy
for medical and dental insurance coverage will continue on a month by month
basis through the earlier of the date you become employed or engaged by a third
party (including consulting) for an additional X* months. If such employment or
other compensable engagement is not reasonably comparable to the employment that
you had with Evergreen (such determination to be made by Evergreen), then
Evergreen will continue your Bi-Weekly Payment less any monies otherwise earned
by you (which you shall promptly disclose to Evergreen), and shall continue the
employer subsidy on a month by month basis as set forth above. You acknowledge
and agree that after the Transition Period ends, and before you receive any
extended Severance Pay or Benefits, you must notify the Company in writing on a
monthly basis that you have not become employed or otherwise engaged by a third
party. Further, you shall notify the Company if and when you become employed or
engaged by a third party, if the beginning of such employment or engagement is
after the end of the Transition Period.

Also, in the event that you do not become employed by a third party or otherwise
covered under alternative medical and dental insurance plans before or during
Transition Period, you will have the right, at your own expense, to continue
your participation in Evergreen Solar’s group medical and dental insurance plans
at the expiration of the Transition Period pursuant to the provisions of the
COBRA; provided, however, the benefit period under the COBRA shall be deemed to
have commenced on the Separation Date and the employer subsidy shall terminate
at the end of the Transition Period.

 

 

* “X” equals nine months on the case of the Company’s Chief Executive Officer
and six months in the case of the Company’s other executive officers.



--------------------------------------------------------------------------------

May 10, 2011

Page 3

(c) Voluntary Resignation; Termination for Cause. If your employment with
Evergreen Solar terminates (i) voluntarily by you, or (ii) for Cause by
Evergreen Solar, then you will not be entitled to receive severance or other
benefits.

3. Bonus. In the event Evergreen Solar determines to award a discretionary
corporate bonus for 2011, and you remain employed as of July 1, 2011, then you
will be eligible for consideration for a pro-rata bonus for the period of time
that you were employed in 2011. The same would be true if you remain employed in
2012. The award of any bonus ultimately is within the discretion of the Company.

4. General Provisions

(a) Choice of Law/Dispute Resolution. This Agreement shall be deemed to have
been made in the Commonwealth of Massachusetts, and shall take effect as an
instrument under seal within the Commonwealth of Massachusetts. The validity,
interpretation and performance of this Agreement, and any and all other matters
relating to your employment with Evergreen Solar, shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. Both parties
agree that any action, demand, claim or counterclaim relating to (i) your
employment, and (ii) the terms and provisions of this Agreement, or to its
breach, shall be commenced in the Commonwealth of Massachusetts in a court of
competent jurisdiction, and you expressly consent to the personal jurisdiction
of the state and federal courts of Massachusetts. Both parties acknowledge that
venue shall exclusively lie in the Commonwealth of Massachusetts and that
material witnesses and documents would be located within the Commonwealth of
Massachusetts. Both parties further agree that any such action, demand, claim or
counterclaim shall be tried by a judge alone, and both parties hereby waive and
forever renounce the right to a trial before a civil jury.

(b) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof. Except for the agreements referenced in this section, no statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(d) Assignment. Evergreen Solar may assign its rights and obligations hereunder
to any person or entity who succeeds to all or substantially all of the
Evergreen Solar’s business or that aspect of Evergreen Solar’s business in which
you are principally involved. Your rights and obligations under this Agreement
may not be assigned by you.



--------------------------------------------------------------------------------

May 10, 2011

Page 4

(e) Severability. The provisions of this Agreement are severable, and if for any
reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.

Evergreen Solar hopes that the commitments of severance pay and benefits
described above will serve to reinforce Evergreen Solar’s commitment to you as
an Executive whom we wish to retain. If you have any questions about the terms
of this letter, please contact Gary Pollard at Evergreen Solar.

The offer is open until May 17, 2011. To accept the terms of this Letter
Agreement, please sign and return to Gary Pollard an original of this Agreement.

Very truly yours,

 

EVERGREEN SOLAR, INC.   

By:

 

Accepted and Agreed to:    [Executive Name]

Dated    